Citation Nr: 0534729	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran service 
connection for diabetes mellitus and assigned a 20 percent 
rating effective May 30, 2002, and denied service connection 
for hypertension, to include as secondary to the service-
connected diabetes mellitus.  

The veteran's claim was remanded by the Board in September 
2005.  



FINDINGS OF FACT

1.  The veteran's hypertension began several years after 
service and is not the result of a disease or injury in 
service.  

2.  The veteran's hypertension is not due to the veteran's 
service-connected diabetes mellitus, and was not aggravated 
by his diabetes.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and was not proximately due to, the result of, or 
aggravated by the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show that the veteran was 
treated for hypertension, or any other cardiovascular 
disorders.  There are no records showing that the veteran was 
treated for hypertension within one year of leaving service.  

VA Medical Center treatment records were submitted from 2001 
to 2003.  They show that  the veteran was seen for 
hypertension and diabetes, but they do not show that the 
veteran was seen for kidney disease.

The veteran underwent a VA examination in August 2003.  The 
examiner diagnosed the veteran with hypertension, and stated 
that there were no clinical findings that the veteran's 
hypertension was secondary to his diabetes.  

By rating decision dated October 2003, the RO granted service 
connection for diabetes mellitus, type II, assigned with 
herbicide exposure, and assigned a 20 percent rating.  

The veteran underwent a VA examination in September 2005.  
The veteran reported that he was diagnosed with hypertension 
in the late 1980s.  After reviewing the veteran's claims 
file, the examiner's impression was hypertension.  The 
examiner opined that the veteran's service-connected diabetes 
did not cause an increase in the severity of the veteran's 
hypertension beyond its natural progression.  The examiner 
based her opinion on the fact that there was no diagnosis of 
renal disease, and Type II diabetes without renal disease was 
not a well-documented cause of hypertension.  

The veteran submitted VA treatment records from 2003 to 2005 
for which he waived initial RO review.  The records did not 
show treatment for kidney disease.  He wondered if the VA 
examiner from September 2005 had had the VA records.    



Analysis

  Preliminary Matter: Duties to Notify & To Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Regarding the veteran's claim, in a July 2003 
letter, the RO informed the veteran of the requirements 
necessary to substantiate his claim of service connection, 
both on a direct and secondary basis.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the July 2003 VCAA 
letter, the RO informed the veteran that it would get such 
things as copies of the veteran's medical records from the VA 
Medical Center.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The July 
2003 letter told the veteran to complete a VA Form 21-4142 
for each medical provider who had treated him, so that the RO 
could in turn request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the July 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, he has 
not contended that he was prejudiced by not being requested 
to provide any evidence in his claim pertaining to his claim.  
Mayfield v. Nicholson, 19 Vet.App. 103 (2005)

VA has consistently asked the veteran for information about 
where and by whom he was treated throughout the more than 2 
years that his claim has been adjudicated.  There are no 
outstanding records to obtain.  When the appellant has 
provided information about where he was treated for his 
claimed conditions, VA has obtained the records.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.


  Entitlement to service connection for hypertension

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease, including hypertension becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).

It is clear that the veteran has diagnoses of hypertension.  
However, a review of the service medical records does not 
show that the veteran was seen for hypertension in service.  
At the veteran's retirement examination in December 1969, his 
blood pressure was 120/74.  On his report of medical history 
form from separation, he indicated that he did not have and 
had never had high blood pressure.  The veteran was not seen 
for his hypertension until many years after service.  He was 
certainly not seen for hypertension within one year of 
leaving service.  Based on these findings, the veteran's 
claim must be denied on a direct basis.  

Regarding the veteran's claim that his hypertension is 
secondary to his service-connected diabetes mellitus, a VA 
examiner reviewed the veteran's claims file in August 2003, 
and commented that the veteran's hypertension was not 
secondary to the veteran's diabetes.  Similarly, a VA 
examiner commented in September 2005 that the veteran's 
diabetes did not cause an increase in the veteran's service-
connected hypertension beyond its natural progression.  As 
there are no other medical opinions regarding the possible 
relationship between the veteran's diabetes and hypertension, 
it must be concluded that the veteran's hypertension is not 
related to his service-connected diabetes mellitus.  Thus, 
the veteran's claim must be denied on a secondary basis as 
well.  

Although the veteran claims that his hypertension is related 
to his diabetes, he is not a medical professional who can 
make such a determination.  The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for hypertension must be denied.  
38 U.S.C.A §5107 (West 2002).







ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.  





______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


